United States District Court
Northern District of California

 

 

DEC 30 2019
SUSAN Y.
CuERK US. DIST ey UNITED STATES DISTRICT COURT j,
NORTHIDisTRicT OF CALIFORNIA oO
2 NORTHERN DISTRICT OF CALIFORNIA
3 .
CV19-3"803.15
4 IN THE MATTER OF Case o> MISC
5 Bruce Robert Keiser, State Bar No. 166394 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
6 IN GOOD STANDING OF THE BAR
OF THE COURT

7

8 || TO: Bruce Robert Keiser

9 The State Bar of California has notified the United States District Court for the Northern District of
10 California that, effective November 9, 2019, you have become ineligible to practice law in the State of
1] California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
12 render you ineligible for continued active membership in the bar of the Northern District of California.
13 Effective the date of this order, your membership in the bar of this Court is suspended on an interim
14 basis pursuant to Civil Local Rule 11-7(b)(1). On or before February 7, 2020, you may file a response to
15 this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
16 website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
17 || suspended from membership without further notice.
18 If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
19 || to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
20 Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
21 this Court.
22 IT IS SO ORDERED.
23 Dated: December 30, 2019
24

“ye”

2 JAMES ATO

5 United Sfates District Judge
26
27
28

Attarner discipline OSC CSA
row £118

 

 

 
